Exhibit 10.1

 

SECOND AMENDMENT TO FINANCING AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO FINANCING AND SECURITY AGREEMENT (this “Amendment”) is
made as of the 13th day of March, 2012 (the “Effective Date”), by and between
LIQUIDITY SERVICES, INC., a corporation organized under the laws of the State of
Delaware (“Borrower”) and BANK OF AMERICA, N.A., a national banking association,
its successors and assigns (“Lender”).

 

RECITALS

 

A.            Borrower and Lender entered into a Financing and Security
Agreement dated April 30, 2010 (the same, as amended, modified, restated,
substituted, extended, and renewed at any time and from time to time, the
“Financing Agreement”).

 

B.            The Financing Agreement provides for some of the agreements
between Borrower and Lender with respect to certain Credit Facilities consisting
of (i) a revolving credit facility in the maximum principal amount of Thirty
Million Dollars ($30,000,000) and (ii) a letter of credit facility in the
maximum principal amount of Ten Million Dollars ($10,000,000) as part of that
revolving credit facility, to be used by Borrower for the Permitted Uses
described in the Financing Agreement.

 

C.            Borrower has requested that Lender (i) increase the Revolving
Loan, (ii) extend the Revolving Credit Expiration Date and (iii) make certain
other revisions to the Financing Agreement as more fully set forth herein.

 

D.            Although the Lender is under no obligation to do so, the Lender
has agreed to (i) increase the Revolving Loan, (ii) extend the Revolving Credit
Expiration Date and (iii) make certain other revisions to the Financing
Agreement as more fully set forth herein, on the condition, among others, that
this Amendment be executed and delivered by the Borrower.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrower and Lender
agree as follows:

 

1              Recitals.  Borrower and Lender agree that the Recitals above are
a part of this Amendment.

 

2              Definitions.  Unless otherwise expressly defined in this
Amendment, terms defined in the Financing Agreement shall have the meanings
given thereto in the Financing Agreement.

 

3              Defined Terms.  The definitions of “Revolving Credit Expiration
Date” and “Permitted Acquisition” set forth in Section 1.1 of the Financing
Agreement are hereby amended and restated in their entirety as follows:

 

“Revolving Credit Expiration Date” means May 31, 2014.

 

--------------------------------------------------------------------------------


 

“Permitted Acquisitions” means a transaction or series of transactions whereby
Borrower acquires all or substantially all of the assets of a business, or
purchases an equity interest in a business (the “Target”), provided, that,
(i) the Target shall be in a Permitted Business; (ii) both before and after
giving effect to such transaction, no Default or Event of Default shall be
continuing or would occur after giving effect to such transaction;
(iii) Borrower will be in compliance with all financial covenants after giving
pro forma effect to such transaction; (iv) after giving effect to such
transaction (A) Borrower’s Pro Forma Calculation of Funded Debt to EBITDA Ratio,
for the rolling four (4) quarter period ending on that last day of the most
recent fiscal quarter for which financial statements have been, or are required
to have been, delivered pursuant to Section 6.1.1, is less than 2.00 to 1.00,
and (B) the sum of (1) cash and Cash Equivalents held by the Borrower and its
Subsidiaries plus (2) the availability under the Revolving Credit Facility, is
not less than Fifteen Million Dollars ($15,000,000); (v) Lender shall have
received evidence satisfactory to Lender in its reasonable discretion that
arrangements shall have been made for the termination of all Liens encumbering
any asset of the Target other than Permitted Liens; (vi) no Indebtedness shall
be assumed by Borrower in connection with such transaction other than unsecured
Indebtedness in an aggregate amount which when combined with all other existing
Indebtedness of Borrower and its Subsidiaries will not exceed the maximum amount
of Indebtedness permitted pursuant to Section 6.2.4(d) of this Agreement and
Indebtedness with respect to Capital Leases which when combined with all other
existing Indebtedness of Borrower and its Subsidiaries will not exceed the
maximum amount of Indebtedness permitted pursuant to clause (e) of the
definition of Permitted Liens; (vii) any Indebtedness of Borrower incurred to
the sellers pursuant to the financing of such transaction will be subordinated
to Lender pursuant to a subordination agreement in form and substance
satisfactory to Lender in its reasonable discretion in all material respects;
(viii) Lender shall have received complete copies of the Purchase Agreement
Documents; and (ix) within thirty (30) days of closing any transaction
contemplated hereby, if the Target is a Registered Organization, it shall become
a guarantor of the Credit Facilities, deliver to Lender a guaranty of payment
agreement for the benefit of Lender in form substantially identical to the
Corporate Guaranty, grant to Lender a Lien in all of its assets to the same
extent required by the Security Agreements and Borrower shall pledge to Lender,
shares or membership interests representing one hundred percent (100%) of the
voting and non voting ownership interests of the new Subsidiary; provided,
however, subject to the requirements of Section 6.2.2, including the GMV
threshold in the proviso thereto, if such Subsidiary is a Foreign Subsidiary, in
lieu of such Subsidiary granting to Lender a Lien in all of its assets and
guarantying the Obligations, Borrower shall grant, pledge and assign to Lender
shares representing sixty-six percent (66%) of the ownership of such Subsidiary.

 

4              Revolving Credit Committed Amount.  The definition of Revolving
Credit Committed Amount set forth in Section 2.1.1 (Revolving Credit Facility)
of the Financing Agreement is hereby amended and restated in its entirety as
follows:

 

The maximum principal amount of Seventy Five Million Dollars ($75,000,000) is
the “Revolving Credit Committed Amount”.

 

2

--------------------------------------------------------------------------------


 

5              Funded Debt to EBITDA Ratio.  Section 6.1.13(a) (Funded Debt to
EBITDA Ratio) of the Financing Agreement is hereby amended and restated in its
entirety as follows:

 

(a)           Funded Debt to EBITDA Ratio.  Borrower will maintain, tested as of
the last day of each of the Borrower’s fiscal quarters for the rolling four
(4) quarter period ending on that date, a ratio of Funded Debt to EBITDA of not
more than 2.50 to 1.00.

 

6              Subsidiaries.  Section 6.2.2 (Subsidiaries) of the Financing
Agreement is hereby amended and restated in its entirety as follows:

 

Other than in connection with a Permitted Acquisition, Borrower will not create
any Subsidiaries other than the Subsidiaries identified on the Collateral
Disclosure List.  Notwithstanding the foregoing, so long as an Event of Default
has not occurred and is continuing, Borrower may create a Subsidiary provided
promptly after the creation of each such Subsidiary, Borrower shall pledge to
Lender, shares or membership interests representing one hundred percent (100%)
of the voting and non voting ownership interests of such Subsidiary, such
Subsidiary shall become a guarantor of the Credit Facilities, and shall grant to
Lender a Lien in all of its assets, which assets shall be not be encumbered by
any Lien in favor of any other Person (in each case, to the extent such
Subsidiary is permitted to do so by its contractual obligations and requirements
of law); provided, however, to the extent such Subsidiary is a Foreign
Subsidiary, in lieu of such Foreign Subsidiary granting to Lender a Lien in all
of its assets and guarantying the Obligations, if at any time such Foreign
Subsidiary’s EBITDA is at least five percent (5%) of the consolidated EBITDA of
the Borrower and its Subsidiaries, taken as a whole, over the previous four
(4) fiscal quarters, then Borrower shall grant, pledge and assign to Lender
shares or membership interests representing sixty-six percent (66%) of the
voting and non-voting ownership interests of such Foreign Subsidiary.

 

7              Purchase or Redemption of Securities, Dividend Restrictions. 
Section 6.2.3 of the Financing Agreement is hereby amended and restated in its
entirety as follows:

 

6.2.3  Purchase or Redemption of Securities, Dividend Restrictions.

 

(a)           Borrower will not purchase, redeem or otherwise acquire any shares
of its capital stock or warrants now or hereafter outstanding, declare or pay
any dividends thereon (other than stock dividends), apply any of its property or
assets to the purchase, redemption or other retirement of, set apart any sum for
the payment of any dividends on, or for the purchase, redemption, or other
retirement of, make any distribution by reduction of capital or otherwise in
respect of, any shares of any class of capital stock of Borrower, or any
warrants, permit any Subsidiary to purchase or acquire any shares of any class
of capital stock of, or warrants issued by, Borrower, make any distribution to
stockholders or set aside any funds for any such purpose, and not voluntarily
prepay any Indebtedness for Borrowed Money under Section 6.2.4(e) and purchase
or redeem any Indebtedness for Borrowed Money other than the Obligations.

 

(b)           Notwithstanding the foregoing, Borrower:

 

3

--------------------------------------------------------------------------------


 

(x)            may repurchase its common stock on the open market and the stock
of employees, directors or consultants, so long as:

 

(i)            a Default or an Event of Default does not exist at the time of
any such repurchase and would not exist after giving effect thereto on a pro
forma basis, and

 

(ii)           either (A) the proceeds of Revolving Loans are not used to make
such repurchase or (B) both (I) Borrower’s Pro Forma Calculation of Funded Debt
to EBITDA Ratio, for the rolling four (4) quarter period ending on that last day
of the most recent fiscal quarter for which financial statements have been, or
are required to have been, delivered pursuant to Section 6.1.1, is less than
2.00 to 1.00 and (II) the sum of (aa) cash and Cash Equivalents held by the
Borrower and its Subsidiaries after giving effect to such repurchase plus (bb)
availability under the Revolving Credit  Facility is not less than Fifteen
Million Dollars ($15,000,000).

 

(y)           may exercise offset under Section 10 of the Jacobs Trading
Subordinated Note.

 

(z)            may voluntarily prepay, in whole or in part, the Jacobs Trading
Subordinated Note if each of the following conditions is met at the time of such
prepayment and after giving effect thereto:

 

(i)            a Default or an Event of Default does not exist at the time of
any such prepayment and would not exist after giving effect thereto on a pro
forma basis, and

 

(ii)           either (A) the proceeds of Revolving Loans are not used to make
such prepayment or (B) both (I) Borrower’s Pro Forma Calculation of Funded Debt
to EBITDA Ratio, for the rolling four (4) quarter period ending on that last day
of the most recent fiscal quarter for which financial statements have been, or
are required to have been, delivered pursuant to Section 6.1.1, is less than
2.00 to 1.00 and (II) the sum of (aa) cash and Cash Equivalents held by the
Borrower and its Subsidiaries after giving effect to such prepayment plus (bb)
availability under the Revolving Credit  Facility is not less than Fifteen
Million Dollars ($15,000,000).

 

8              Investments, Loans and Other Transactions. Section 6.2.5(c) of
the Financing Agreement is hereby amended and restated in its entirety as
follows:

 

(c)           loans, advances, or extensions of credit to Foreign Subsidiaries,
provided that the aggregate amount of all such loans, advances, or extensions of
credit made by Borrower to its Foreign Subsidiaries in any fiscal year of
Borrower in an aggregate amount not to exceed Ten Million Dollars ($10,000,000)
and during the term of this Agreement in an aggregate amount not to exceed
Twenty Five Million Dollars ($25,000,000), provided, that at all times that any
loans, advances or other extensions of credit are outstanding to any Foreign
Subsidiary, such Foreign Subsidiary shall not have any Indebtedness which is
secured by a Lien on any of its assets, other than in connection

 

4

--------------------------------------------------------------------------------


 

with any Capital Leases, in an aggregate amount not to exceed One Million Five
Hundred Thousand Dollars ($1,500,000);

 

9              Representations and Warranties.  Borrower represents and warrants
to Lender as follows:

 

9.1          Borrower (a) is a Registered Organization and is in good standing
under the laws of the State of Delaware, (b) has the power to own its property
and to carry on its business as now being conducted, and (c) is duly qualified
to do business and is in good standing in each jurisdiction in which the
character of the properties owned by it therein or in which the transaction of
its business makes such qualification necessary, except in each case referred to
in clause (c), to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect;

 

9.2          Borrower has full power and authority to execute and deliver this
Amendment, and to incur and perform the Obligations under this Amendment, all of
which have been duly authorized by all proper and necessary action.  No consent
or approval of owners or any creditors of Borrower, and no consent, approval,
filing or registration with or notice to any Governmental Authority on the part
of Borrower, is required as a condition to the execution, delivery, validity or
enforceability of this Amendment;

 

9.3          The Financing Agreement, as heretofore amended and as amended by
this Amendment, and the other Financing Documents remains in full force and
effect, and constitutes the valid and legally binding obligation of Borrower,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting the
rights and remedies of creditors and secured parties, and general principles of
equity regardless of whether applied in a proceeding in equity or at law;

 

9.4          All of Borrower’s representations and warranties contained in the
Financing Agreement and the other Financing Documents are true and correct on
and as of the date of Borrower’s execution of this Amendment (unless expressly
stated to be made as of a specified earlier date, in which case such
representations and warranties were true and correct on and as of such earlier
date); and

 

9.5          No Event of Default and Default, has occurred and is continuing
under the Financing Agreement or the other Financing Documents which has not
been waived in writing by Lender.

 

10           Limitation of Amendments.

 

10.1        The amendments set forth above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Financing Document, or (b) otherwise prejudice any right or
remedy which Lender may now have or may have in the future under or in
connection with any Financing Document.

 

10.2        This Amendment shall be construed in connection with and as part of
the Financing Documents and all terms, conditions, representations, warranties,
covenants and

 

5

--------------------------------------------------------------------------------


 

agreements set forth in the Financing Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

11           Novation.  Borrower agrees that this Amendment is not intended to
and shall not cause a novation with respect to any or all of the Obligations.

 

12           Acknowledgements.  Borrower acknowledges and agrees that Lender has
acted in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and generally in
connection with the Financing Agreement and the Obligations, Borrower hereby
waiving and releasing any claims to the contrary.

 

13           Amendment Fee.  In consideration of the Lender’s agreement to enter
into this Amendment, the Borrower agrees to pay to the Lender on the Effective
Date, a fully earned amendment fee in the amount of One Hundred Twenty Thousand
Dollars ($120,000) (the “Amendment Fee”).  The Amendment Fee is considered
earned when paid and is not refundable.

 

14           Fees and Expenses.  The Borrower shall pay to the Lender (i) on the
Effective Date, to the extent Lender provides Borrower with invoices therefore
not later than the Business Day prior to the Effective Date, or (ii) otherwise,
on the Business Day after any such invoices are provided, the Amendment Fee and
all fees, commissions, costs, charges, taxes and other expenses incurred by
Lender and its counsel in connection with the negotiation and preparation of
this Amendment, the Amended and Restated Note, the Reaffirmations and the
transactions contemplated thereby.

 

15           Conditions Precedent.  This Amendment shall be effective on the
date (the “Effective Date”) on which the Lender shall have received:

 

(a)           this Amendment duly executed by each party hereto;

 

(b)           the Amended and Restated Revolving Credit Note duly executed by
the Borrower and the Lender (the “Amended and Restated Note”);

 

(c)           a Reaffirmation of Guaranty in form and substance satisfactory to
Lender in its reasonable discretion, duly executed by each Guarantor
(collectively, the “Reaffirmations”);

 

(d)           the Pledge, Assignment and Security Agreement (Asset Recovery
Division, LLC) duly executed by Surplus  Acquisition Venture, LLC;

 

(e)           the duly executed (1) Guaranty of Payment Agreement by Jacobs
Trading, LLC for the benefit of Lender, (2) Security Agreement by Jacobs
Trading, LLC for the benefit of Lender, and (3) the Pledge, Assignment and
Security Agreement (JTC Prison Industries) by Jacobs Trading, LLC for the
benefit of Lender;

 

(f)            the Pledge, Assignment and Security Agreement (Jacobs Trading,
LLC) duly executed by Surplus  Acquisition Venture, LLC;

 

6

--------------------------------------------------------------------------------


 

(g)           the duly executed (1) Guaranty of Payment Agreement by JTC Prison
Industries, LLC for the benefit of Lender, (2) Security Agreement by JTC Prison
Industries, LLC for the benefit of Lender;

 

(h)           proof that Borrower has paid all costs and expenses to Lender
payable to Lender on the Effective Date pursuant to Sections 13 and 14 of this
Amendment; and

 

(i)            Such other information, instruments, documents, certificates and
reports as Lender may reasonably request.

 

16           Counterparts.  This Amendment may be executed in any number of
duplicate originals or counterparts, each of such duplicate originals or
counterparts shall be deemed to be an original and all taken together shall
constitute but one and the same instrument.  Borrower agrees that Lender may
rely on a telecopy of any signature of Borrower.  Lender agrees that Borrower
may rely on a telecopy of this Amendment executed by Lender.

 

17           Financing Documents; Governing Law; Etc.  This Amendment is one of
the Financing Documents defined in the Financing Agreement and shall be governed
and construed in accordance with the laws of the State of New York.  The
headings and captions in this Amendment are for the convenience of the parties
only and are not a part of this Amendment.

 

18           Modifications.  This Amendment may not be supplemented, changed,
waived, discharged, terminated, modified or amended, except by written
instrument executed by the parties.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment under seal
as of the date and year first written above.

 

 

WITNESS/ATTEST:

 

LIQUIDITY SERVICES, INC.

 

 

 

 

 

 

 

 

 

/s/ James E. Williams

 

By:

/s/ James M. Rallo

(Seal)

 

 

 

James M. Rallo

 

 

 

 

Chief Financial Officer & Treasurer

 

 

 

 

 

 

 

 

 

WITNESS:

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

/s/ Cynthia Thompson

 

By:

/s/ Michael J. Radcliffe

(Seal)

 

 

 

Michael J. Radcliffe

 

 

 

 

Senior Vice President

 

 

--------------------------------------------------------------------------------